Oáli-ioon, J.,
delivered the opinion of the court.
We think it was error to overrule plaintiff’s motion to exclude evidence of the enhanced value of his intestate’s property “for warehouse purposes” by reason of the building of the side track. It could only induce the jury to think they might offset by enhanced values any damages they might find.
We think the refusal of the fourth instruction for the plaintiff was correct. As stated, it is confusing. There was only one track involved, and the statute of limitations would begin to run from the commencement of operations by the railroad company. The fifth instruction for the plaintiff should have been given.
The second instruction for the defendant was properly given. The third instruction for the defendant may or may not have been properly given. If the date in this record — January 11, 1901 — is the true date, it was error to give it. It takes six years from the date of the commencement of operations to bar such an action. The giving of the fourth instruction for the de*727fendant was right, except that it should have stated that no more than nominal damages could be given on the predicate of the instruction.

Reversed and remanded.